Title: Sargent Aufrere & Co. to the Trustees of the Loan Office: Account, 22 July 1762
From: Sargent Aufrere & Co.
To: Trustees of the Loan Office


The Trustees of the Loan Office of Philadelphia to Sargent Aufrere & Co:


1762

Dr.







Feb:
26.
To
Cash per their draft No. 81 To Wm. Ball and Charges.
£200
10
6




To do
Same Month [No]









44
to Samuel Sargent.
300
–
–
 

Mar:
4.
To do
43
to Jo: Redman and Charges
300
10
3



5.
To do
93
to Peter Wickoff
200
14
6




To do
63
to Jos: Swift
100
7
9




To do
69
to do
100
10
3



6.
To do
66
to Geo: Robottom
150
10
3



10.
To do
24
to Abram Mitchell
100
10
3




To do
36
to Peter Wickoff
100
10
3




To do
4
to Isaac Paschall
100
10
3



13.
To do
70
to Jos: Swift
100
10
3



15.
To do
96
to Jno: Reynell
300
10
3



23.
To do
95
to Don: Williams
150
11
3


April
17.
To do
125
to John Hughs
100
10
3



28.
To do
127
to Edward Milne
100
10
3







To Interest at 6 per Cent: on the several Sums to August 11th: the the time of your Bill falling due
}



60
5
10


July.
22.
To Ballance in your favour
32
  7
  11







£2500
–
–


NB. no Commission.



1762

per Contra
Cr:


July
9.
By your Bill due August: 11th.
£2500
–
–





  £2400
  0
  0
Amount of Drafts paid By Messrs. S & A Co. drawn on BF Esqr.


  7
  6
  3
Amount of the Charges on said Drafts added together


  £2407
  6
  3



  60
  5
  10
Amount of Interest charged


  £2467
  12
  1



  32
  7
  11
Ballance overpaid by the Trustees


  £2500
  0
  0
Amount of Bill No. 212 drawn in favour of Messrs. S A & Co.





London July 22d: 1762





Errors Excepted.





Sargent Aufrere & Co.


